DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floor seal of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US PgPub #2018/0016014) in view of Burd (US PgPub 2013/0248649).
For Claims 1-4, 20, 21, and 23, figures 1A-3A and paragraphs [0031, 0037, 0072] of Burd ‘014 disclose a galley and a method for assembling a galley for an aircraft comprising: a frame (1274) having metal structural members, the metal structural members having interior surfaces; panels (1276a and 1276b) coupled to and supported by the frame, each panel having a facesheet and a core, the facesheet having an inner surface, wherein the frame and the panel define a cart compartment configured to receive a galley cart, the interior surface of the metal structural members being interior of the inner surface of the corresponding facesheet; a cooling system (240) having a supply duct and a return duct along one or more of the panels in flow communication with the cart compartment from a heat exchanger.  While Burd ‘014 discloses that the décor panel covers (1278a and 1278b) can provide thermal insulation, it is silent about having insulating panels covering the interior surfaces of the metal structural members.  However, figures 4 and 5 of Burd ‘649 teach using insulating panels (330) to cover the entire inside surface of a galley compartment.  Therefore it would have been obvious to 
For Claim 5, paragraph [0045] of Burd ‘014 discloses using vacuum insulating panels, which inherently have a vacuum sealed wall surrounding a core.
For Claims 6, 7, and 24, while both Burd ‘014 and Burd ‘649 disclose that the insulating panels are perpendicular to each other, they are silent about them abutting.  However, the Examiner takes Official Notice that it is well known for insulating panels to abut in order to completely cover an area to maximize their effect.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Burd ‘014 with abutting panels in order to maximize their effectiveness.
For Claims 8 and 25, both Burd ‘014 and Burd ‘619 teach parallel first and second insulating panels and Burd ‘014 teaches a cart divider between the panels extending into the cart compartment interior to divide the galley cart from a second galley cart.
For Claims 9 and 26, while Burd ‘014 and Burd ‘619 are silent about fasteners, the Examiner takes Official Notice that it is well known to use fasteners in galley construction in order to provide for a stronger connection and to cover the fasteners so that the connection area is more aesthetically pleasing.  Therefor it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Burd ‘014 and Burd ‘619 with covered fasteners in order to create a stronger connection that cannot be seen.
For Claim 10, figures 1A-3A of Burd ‘014 disclose that the insulating panels are removably coupled to one of the corresponding panel and corresponding metal structural member.
For Claim 11, figures 1A-3A of Burd ‘014 disclose that the insulating panels include at least one insulating panel between the supply duct and the return duct.
For Claim 12, figures 1A-3A of Burd ‘014 disclose that the metal structural members include posts and rails extending between the corresponding posts.  While Burd ‘014 discloses that the insulating panel covering the outer surface of the post and rail, it is silent about it covering the inside of the panel.  However, Burd ‘619 teaches insulating panels on the inside.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to have the insulating panel on the inside to more easily and efficiently maintain a desired temperature in the cart compartment.
For Claim 13, figures 1A-3A of Burd ‘014 disclose that the metal structural members include a saddle bracket receiving the corresponding panel and located at a floor of the cart compartment.  While Burd ‘014 discloses that the insulating panel covering the outer surface of the post and rail, it is silent about it covering the inside of the panel.  However, Burd ‘619 teaches insulating panels on the inside.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to have the insulating panel on the inside to more easily and efficiently maintain a desired temperature in the cart compartment.
For Claim 16, figures 1A-3A of Burd ‘014 disclose a door hinged at a front of the cart compartment with an insulating panel covering it.
For Claim 17, figure 3A of Burd ‘014 discloses that the metal structural members of the frame include a corner extrusion forming a corner of the cart compartment supporting a side panel of the panels and a rear panel of the panels, the corner extrusion including a side wall support and a rear wall support meeting at an interior corner of the corner extrusion, the side wall support and the rear wall support defining interior surfaces of the corner extrusion, the insulating panels covering the side wall support and the rear wall support.
For Claim 18, figures 1A-3A of Burd ‘014 disclose a door coupled to the frame at a front of the cart compartment, the insulating panels covering it.
For Claim 19, while Burd ‘014 is silent about a floor seal, the Examiner takes Official Notice that it is well known in the art to have floor seals on a galley cart compartment in order to more efficiently maintain a desired temperature.  Therefore it would have been obvious to someone of ordinary skill in the at the time of the invention to modify Burd ‘014 with a door seal, in order to more easily maintain a desired temperature.
For Claim 22, figures 1A-3A of Burd ‘014 disclose that the insulating panels are removably coupled to the metal structural members and panels.

Allowable Subject Matter
Claims 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/9/2021